DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 and 6-9 are pending for examination.  Claim 5 was cancelled in claim amendments filed 03/22/2021.
This Office action is Non-Final.


Claim Objections
Claims 1, 8, and 9 are objected to because of the following informalities:
Claim 1: Change from “receiving, from a network, an output of data logs comprising a plurality of data formats” to “receiving, from a network, an output of [[data]] logs comprising a plurality of data formats” (page 2).
Claim 1: Change from “variable values is repeated in the one or more character strings a greater number of times that a” to “variable values is repeated in the one or more character strings a greater number of times [[that]] than a” (page 2).
Claim 8: Change from “8. A non-transitorv storage medium in which a log analysis” to “8. A non-transitory storage medium in which a log analysis” (page 4).
Claim 8
Claim 8: Change from “divide the output of logs based on the data formats and extracting the one or more” to “divide the output of logs based on the data formats and extract the one or more” (page 4).
Claim 8: Change from “perform a first analysis to detect an anomaly based on the output of logs; and” to “perform a first analysis to detect an anomaly based on the output of logs; [[and]]” (page 4).
Claim 8: Change from “variable values is repeated in the one or more character strings a greater number of times that a” to “variable values is repeated in the one or more character strings a greater number of times [[that]] than a” (page 5).
Claim 9: Change from “at least one hardware processor configured to execute the instructions to implement:” to “at least one hardware processor configured to execute the instructions to 
Claim 9: Change from “receive, from a network, an output of data logs comprising a plurality of data” to “receive, from a network, an output of [[data]] logs comprising a plurality of data” (page 5).
Claim 9: Change from “divide the output of logs based on the data formats and extracting the one or more” to “divide the output of logs based on the data formats and extract the one or more” (page 5).
Claim 9: Change from “performing a first analysis to detect an anomaly based on the output of logs; and” to “perform
Claim 9: Change from “performing a second analysis to analyze the anomaly based on contents of the” to “perform a second analysis to analyze the anomaly based on contents of the” (page 5).
Claim 9: Change from “outputting, based on a combination of the first analysis and the second analysis, a” to “output, based on a combination of the first analysis and the second analysis, a” (page 5).
Claim 9: Change from “variable values is repeated in the one or more character strings a greater number of times that a” to “variable values is repeated in the one or more character strings a greater number of times [[that]] than a” (page 6).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1, 8, and 9 recite:
Claims 1 and 9: “…wherein performing the first analysis comprises detecting the anomaly based on determining whether a time-series change in an accumulated output number of the logs or an output frequency of the logs is greater than a pre-stored average output of the logs, and…”
Claim 8: “…wherein the first analysis comprises detecting the anomaly based on determining whether a time-series change in an accumulated output number of the logs or an output frequency of the logs is greater than a pre-stored average output of the logs, and…”

The Examiner respectfully asserts that the Specification does not provide support for the aforementioned claimed sections.
In the Spec: ¶ 0023-0024, a simple anomaly analysis (first analysis) unit generates a distribution of an accumulated output quantity by summing a number of output logs.  Next, the simple anomaly analysis unit detects an increase of the pre-stored average output of the logs.

Because Claims 2-4, 6, and 7 depend from Claim 1, Claims 2-4, 6, and 7 are additionally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-4 and 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (an) abstract idea(s) without significantly more.

	Step 2A

	Claims 1, 8, and 9 recite:
receiving, from a network, an output of data logs comprising a plurality of data formats and comprising one or more character strings;
dividing the output of logs based on the data formats and extracting the one or more character strings;
performing a first analysis to detect an anomaly based on the output of logs;
performing a second analysis to analyze the anomaly based on contents of the logs output within a time range including an occurrence time of the anomaly detected by the first analysis; and
outputting, based on a combination of the first analysis and the second analysis, a notification regarding a detection of the anomaly,
wherein performing the first analysis comprises detecting the anomaly based on determining whether a time-series change in an accumulated output number of the logs or an output frequency of the logs is greater than a pre-stored average output of the logs, and
wherein performing the second analysis comprises detecting one or more variable values from the extracted one or more character strings and determining whether the one or more variable values is repeated in the one or more character strings a greater number of times that a pre-stored average repetition of the one or more variable values from other logs from the network.
	The ‘receiving’ limitation in # 1 above, as claimed, is a process that, under its broadest reasonable interpretation, describes mere data gathering using generic computer components: “a non-transitory storage medium” (per Claim 8), “a memory” (per Claim 9), and “at least one hardware processor” (per Claims 1 and 9).  Mere data 
	The ‘dividing…and extracting’ limitation in # 2 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a non-transitory storage medium” (per Claim 8), “a memory” (per Claim 9), and “at least one hardware processor” (per Claims 1 and 9), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘dividing…and extracting’ merely describes a person of ordinary skill in the art manipulating simple data strings on paper.
	The ‘performing’ limitations in # 3 and # 4 above, as claimed, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “a non-transitory storage medium” (per Claim 8), “a memory” (per Claim 9), and “at least one hardware processor” (per Claims 1 and 9), nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, ‘performing’ merely describes the person studying data on paper and thinking about the results.
	The ‘outputting’ limitation in # 5 above, as claimed, is a process that, under its broadest reasonable interpretation, describes mere data outputting using generic computer components: “a non-transitory storage medium” (per Claim 8), “a memory” (per Claim 9), and “at least one hardware processor” (per Claims 1 and 9).  Mere data 
	The ‘detecting…determining’ limitations in # 6 and # 7 above, as claimed, are processes that, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a non-transitory storage medium” (per Claim 8), “a memory” (per Claim 9), and “at least one hardware processor” (per Claims 1 and 9), nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, ‘detecting…determining’ merely describes the person noticing a change in data behavior by thinking about the results.
	
	Claim 2 recites:
determining which of a plurality of predetermined forms the logs match, each of the forms including a variable part that varies and a constant part that does not vary, wherein performing the second analysis comprises analyzing the anomaly based on a value of the variable part included in the logs.
	The ‘determining’ limitation in # 8 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “at least one hardware processor” (per Claim 1), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘determining’ merely describes the person studying data variations on paper and thinking about the results.

	Claim 3 recites:
wherein performing the second analysis comprises analyzing the anomaly by generating a distribution of the logs for each value of the variable part included in the logs.
	The ‘generating’ limitation in # 9 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “at least one hardware processor” (per Claim 1), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘generating’ merely describes the person drawing a simple distribution on paper.
	
	Claim 4 recites:
wherein performing the second analysis comprises analyzing the anomaly by generating a distribution of the logs for respective combinations of the forms of the logs and values of the variable part included in the logs.
	The ‘generating’ limitation in # 10 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “at least one hardware processor” (per Claim 1), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘generating’ merely describes the person drawing a simple distribution on paper.
	

wherein performing the first analysis further comprises detecting the anomaly when the logs that do not match any of the forms and values of the variable part that are pre-stored are output.
	The ‘detecting’ limitation in # 11 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “at least one hardware processor” (per Claim 1), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘detecting’ merely describes the person noticing a change in data behavior by thinking about the results.  Additionally, the claimed ‘are output’ describes mere data outputting of the data such as printed on paper or displayed generically.  Mere data outputting has been determined by the courts to be insignificant extra-solution activity.  See MPEP 2106.05(g)(3).
	
	Claim 7 recites:
wherein performing the second analysis comprises: generating a time-series graph of a number of the logs or a frequency of the logs that do not match any of the forms and the values of the variable part that are pre-stored; and
analyzing the anomaly based on a change point in the graph.
	The ‘generating’ limitation in # 12 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “at least 
	The ‘analyzing’ limitation in # 13 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “at least one hardware processor” (per Claim 1), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘analyzing’ merely describes the person studying the simple graph and thinking about the results.

	As detailed above and evaluated in light of the Specification of the instant application, the Examiner asserts that Claims 1-4 and 6-9, overall, recite mental processes which may be performed in the mind and/or by pen and paper.  This type of activity includes longstanding conduct that existed well before the advent of computers and the Internet and that had long been carried out by a human with pen and paper. See CyberSource Corp., 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).  See also Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (“Though lengthy and numerous, the claims do not go beyond requiring the collection, analysis, and display of available information in a particular field, stating those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology.”).

	Step 2B

	This judicial exception is not integrated into a practical application.  In particular, the claims only recite additional generic elements:
“a non-transitory storage medium” (per Claim 8),
“a memory” (per Claim 9), and
“at least one hardware processor” (per Claims 1 and 9)
	These elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that they amount to no more than mere hardware to apply the exception.  Accordingly, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s).
	
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional aforementioned bulleted elements used to perform the steps of the claimed invention amount to no more than mere generic hardware to apply the exception.  Mere hardware / instructions to apply an exception using (a) generic computer component(s) cannot provide an inventive concept.



	Accordingly, Claims 1-4 and 6-9 are not patent eligible under 35 U.S.C. 101.


Allowable Subject Matter
Claims 1, 8, and 9 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and 35 U.S.C. 101, set forth in this Office action.
	Additionally, the claim objections of Claims 1, 8, and 9 will need to be overcome.

Claims 2-4, 6, and 7 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The elements of independent Claims 1, 8, and 9 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claims 1, 8, and 9: “…wherein performing the second analysis comprises detecting one or more variable values from the extracted one or more character strings and determining whether the one or more variable values is repeated in the one or more character strings a greater number of times that a pre-stored average repetition of the one or more variable values from other logs from the network.”


Response to Arguments
Applicant’s arguments, see pages 20 and 21 of the Remarks paperwork, filed 07/06/2021, with respect to the 35 U.S.C. 102 rejections of Claims 1-4 and 6-9 have been fully considered and are persuasive due to amendments made to at least the independent claims.  The 35 U.S.C. 102 rejections of Claims 1-4 and 6-9 have been withdrawn. 

Applicant's remaining arguments with regards to 35 U.S.C. 101 have been fully considered, but they are not persuasive.

With regards to the 35 U.S.C. 101 rejections of Claims 1-4 and 6-9, the Remarks argue that:
The rejection does not provide analysis as to whether a claim feature could be practically performed in the human mind contrary to any features which arguably could be somehow performed in the human mind.  Further, the rejection does not correspond in its analysis to whether features could be somehow performed in any such mind but instead by an engineer, which implies a necessity for specialized training rather than the USPTO example of writing down four numbers of a credit card number as an example of what could be practically done in the human mind (without such specialized training).
In addition to the comments presented in the previous Amendment, see also pages 14 and 15 of the Office Action where the Examiner provides an alleged characterization of the claimed features; however, it is respectfully submitted that such characterization does not represent the claimed features.  For example, at least the alleged "second analysis" fails to consider whether it would have been practical to implement the claimed "analyze the anomaly based on contents of the logs output within a time range including an occurrence time of the anomaly detected by the first analysis" at least as no such contents are considered in the alleged characterization.
Although the Examiner then noted during the above-interview that such computer technology is allegedly "generic," Applicant also does not acquiesce on that point at least because even if a processor in general were generic, a processor capable of implementing the combination of claimed features would not be generic but would instead be specific and novel.
As further support, Applicant respectfully submits that the claims should not be found directed to an abstract idea for at least reasons similar to those discussed in the USPTO's January 7, 2019 "2019 PEG Examples 37 through 42."  That guidance supersedes the USPTO's previous positions.  By the rejection's reasoning, the Example 39 in the USPTO's PEG guidance, would also be so related and therefore patent ineligible, yet that PEG guidance instead directs that Example 39 is patent eligible.
It is respectfully submitted that one of ordinary skill in the art would have found the claimed features to be advantageous.  See Applicant’s originally-filed specification: ¶ 0002-0006 which indicates that there is a technical problem arising in the realm of computer technology where, for example, both determining an anomaly and a cause of that anomaly arising in the use of such computer technology.  Further, see Applicant’s originally-filed specification: ¶ 0007-0011, noting an advantage of “it is possible to cause multiple types of analysis to cooperate to analyze an anomaly of logs in a stepwise manner,” ¶ 0043, ¶ 0053, and ¶ 0059-0073 noting that at least features, such as those of claim 1 as a whole for 
Further, the USPTO guidance notes that although “[e]xaminers should take care not to confuse or intermingle patentability requirements of these separate sections with patent eligibility analysis under section 101,” yet the USPTO guidance does not indicate that a showing of patent eligibility over various 35 USC 102 or 103 references should be excluded from consideration as to whether the pending claim features are any of well-known, routine, and conventional.  Instead, it is respectfully submitted that such showing would sufficiently indicate whether the claimed features are conventional or not, for example, as if the claim features are novel, the claim features therefore certainly are not conventional, well-known, or routine.
In the new guidance's discussion of what "applies or uses the judicial exception in some other meaningful way" means for the new Step 2A Prong 2 analysis, see the USPTO's PEG examples of January 7, 2019 which provide various example claims in which features related to transferring and presenting information are found eligible for being included with a "practical application."  For example, see the PEG example 40 claim 1 "2A-Prong 2: Integrated into a Practical Application?" analysis.
For example, see also the PEG example 42 claim 1 where the claimed features are noted as patent eligible for merely allowing for a practical 
As discussed herein, it is respectfully submitted that the claimed elements are unconventional and are more than well-understood, routine, conventional activity in the field as the claimed elements are instead inventive.  That is, even if the alleged abstract idea were considered to be what the claims were directed to, the alleged abstract idea is nonetheless unconventional and should therefore be found amounting to significantly more than the abstract idea as directed by the above-noted guidance.
Additionally, page 13 of the Office Action describes proposed analysis with respect to “performing repetitive calculations,” but the rejection does not allege that any of the claimed features are within such “performing repetitive calculations” analysis.  Further, Applicant respectfully submits that the specifically claimed features, at least as a whole in claim 1 for example, would not have been within the scope of such “performing repetitive calculations” for at least the above-noted reasons wherein Applicant submits that the claims are not directed to the alleged abstract idea and even if they were, arguendo, would at least amount to significantly more than the alleged abstract idea.

	However, the Examiner respectfully disagrees.

	With regards to # 1 and # 2 above, in response to “a necessity for specialized training rather than the USPTO example of writing down four numbers of a credit card number as an example of what could be practically done in the human mind (without such specialized training),” the Examiner respectfully submits that a person of ordinary skill in the art is capable of performing the claimed invention as a series of mental processes using generic computer components, as described above in the rejection.
	Consider the following example created by the Examiner:

    PNG
    media_image1.png
    319
    795
    media_image1.png
    Greyscale

	This example covers the claimed invention of at least the independent claims.  No technological improvement was performed; the Examiner simply drew this chart using a generic component of the computer.  Pen and paper could also have been used.  The person would take this data and think to himself / herself: “I see that there is some anomaly with the data at time segment 3 because the total number of data elements has increased compared to the average amount of data elements found at time segments 1 and 2.”  This is the claimed “first analysis.”  Next, the person would think to himself / herself: “The ‘aa’ data segments are higher than an expected average 

	With regards to # 3 above, the Examiner uses the following summarized criteria:
	Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception , as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
	Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).



	With regards to # 4 above, Applicant uses Example 39 in the argument along with a table of the claim limitations.  However, the claim in this example includes, e.g., training a neural network in two stages using two training sets of data.  It is understandable that training a neural network in the manner of Example 39 cannot be practically performed in the mind.  However, the claimed invention of the instant application doesn’t include any training of a neural network.  Rather, the claimed invention of the instant application merely recites a two-step analysis which could be performed very simply by using a scenario such as the example found in # 1 above.  The additional claimed features amount to mere data gathering or outputting and have been determined by the courts to be insignificant extra-solution activity.  See MPEP 2106.05(g)(3).

	With regards to # 5 above, Applicant relies on various parts of the specification to show that the claimed invention is patent eligible.
¶ 0002-0006 (specifically ¶ 0006) states that it is difficult to promptly address and analyze an anomaly when a large number of separate analysis methods are performed.  However, the claimed invention of the instant application recites nothing that indicates that the claimed first and 
¶ 0007-0011 (specifically ¶ 0007) states that multiple types of analysis can operate in order to analyze an anomaly of logs in a stepwise manner.  However, given the aforementioned example in # 1 above, how is this a technical improvement to a computer or the technology itself?  The Examiner cannot find evidence of this in ¶ 0007.
¶ 0043 and ¶ 0053 state that the claimed invention reduces calculation cost.  However, the claimed invention provides no limitations that recite anything regarding calculation cost, much less how calculation costs are reduced.  Further, what does reducing calculation costs really mean?  Relative to what?  What degree of reduction is considered practical?  Applicant has addressed none of these questions in the claim language.
¶ 0059-0073 merely recite generic computer components that the claimed invention could be implemented on.  For at least the reasoning provided above, generic computer components do not suffice to overcome these rejections.

	With regards to # 6 above, it appears to the Examiner that Applicant is trying to state that if the claimed invention is novel from an art (35 U.S.C. 102 or 103) perspective, then it is assumed that the claimed invention isn’t well-understood, routine, or conventional with regards to 35 U.S.C. 101.  Applicant’s assumption is incorrect.  It’s 

	With regards to # 7 above, Applicant uses Example 40 in the argument.  However, the claim in this example includes, e.g., collecting additional traffic data when originally-collected traffic data is greater than a threshold.  It is understandable that the claim of the Example as a whole integrates the mental process into a practical application when: 1) a method limits collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance, and 2) the collected data can then be used to analyze the cause of the abnormal condition, thereby providing a specific improvement over prior systems, resulting in improved network monitoring.  However, the claimed invention of the instant application doesn’t limit collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance.  Rather, the claimed invention of the instant application merely recites a two-step analysis which could be performed very simply by using a scenario such as the example found in # 1 above.  The additional claimed features amount to mere data gathering or outputting and have been determined by the courts to be insignificant extra-solution activity.  See MPEP 2106.05(g)(3).

	With regards to # 8 above, Applicant uses Example 42 in the argument.  However, the claim in this example includes, e.g., providing remote access to users and transmitting a message to the users in real time.  It is understandable that providing remote access to users and transmitting data in real time are elements that cannot be merely mental steps.  However, the claimed invention of the instant application doesn’t include anything regarding providing remote access and transmitting data in real time.  Rather, the claimed invention of the instant application merely recites a two-step analysis which could be performed very simply by using a scenario such as the example found in # 1 above.  The additional claimed features amount to mere data gathering or outputting and have been determined by the courts to be insignificant extra-solution activity.  See MPEP 2106.05(g)(3).

	With regards to # 9 above, as further evidence of the conventional nature of the claimed generic computer elements, the Specification of the instant application discloses these elements in conventional terms.  See Spec: ¶ 0031-0033 and ¶ 0061-0063.  Thus, because the Specification describes the additional elements in general terms, without describing the particulars, the claim limitations are broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of Applicant’s Specification, as cited above.
	
	With regards to # 10 above, the Examiner respectfully asserts that performing repetitive calculations is on point with regards to Applicant’s claimed invention when 
	
	For at least the reasoning provided above, Claims 1-4 and 6-9 remain rejected.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Cuddihy et al. (U.S. Patent No. 5,463,768); teaching an error log analysis system comprising a diagnostic unit and a training unit.  The training unit includes a plurality of historical error logs generated during abnormal operation or failure from a plurality of machines, and the actual fixes (repair solutions) associated with the abnormal events or failures.  A block finding unit identifies sections of each error log that are in common with sections of other historical error logs.  The common sections are then labelled as blocks.  Each block is then weighted with a numerical value that is indicative of its value in diagnosing a fault. In the diagnostic unit, new error logs associated with a device failure or abnormal operation are received and compared against the blocks of the historical error logs stored in the training unit. If the new error log is found to contain block(s) 
Togawa (U.S. Patent Application Publication No. US 2016/0224402 A1); teaching extracting, or assist in extracting, a normal operation pattern from a normal operation log.  A log file including information wherein a plurality of log records is ordered in time series is segmented into a plurality of log groups according to prescribed rules.  A plurality of patterns which are configured by a plurality of events which are contiguous in time series is extracted from the plurality of log groups, and the patterns are associated with frequency information which represents how many log records the pattern is extracted from.  The pattern to be outputted from the plurality of patterns is selected on the basis of an inclusion relation between the plurality of events which are contiguous in time series and configure a given pattern and the plurality of events which are contiguous in time series and configure other patterns, and on the basis of the frequency information which is associated with the patterns.


Communication

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.